         Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 1 of 22




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    DIANE JOHNSON ON BEHALF OF
    HERSELF AND OTHERS SIMILARLY
    SITUATED,
                                                                    CIVIL ACTION
                   Plaintiff,
                                                                    NO. 20-891
            v.

    MATTRESS WAREHOUSE, INC.,
                  Defendant.


PAPPERT, J.                                                             September 15, 2021

                                         MEMORANDUM

        Diane Johnson alleges that Mattress Warehouse, Inc., in violation of the Fair

Labor Standards Act and the Pennsylvania Minimum Wage Act, has not paid her or

other similarly situated employees for overtime work. After discovery limited to

Johnson’s individual claims1, Mattress Warehouse moves for summary judgment,

arguing she was subject to FLSA and PMWA exemptions for commissioned retail sales

employees and thus not entitled to overtime pay. After a thorough review of the record,

including the parties’ filings (ECF 22-25), oral argument on the motion (ECF 30) and

post-argument supplemental briefs (ECF 32-33), the Court grants Mattress

Warehouse’s motion.

                                                   I

        Johnson had eighteen years of sales experience when she applied for a Mattress

Warehouse job selling mattresses and related accessories. (Def.’s Stmt. of Undisputed


1       Pursuant to the parties’ agreement, the Court stayed discovery related to the putative
class/collective and tolled the running of the statute of limitations applicable to the FLSA claims of
all putative collective members until after a ruling on any motion for summary judgment on
Johnson’s individual claims. (See ECF 17, ¶ 4.)
        Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 2 of 22




Facts, ECF 22-2, ¶¶ 4, 20.) Peter Varcos, Mattress Warehouse’s Regional Sales

Manager for Eastern Pennsylvania, interviewed Johnson and verbally offered her a job.

(Id. ¶¶ 6, 15.) He told her she could “expect to work from open to close five days per

week, including on weekends . . . .” (Id. ¶ 15.) “[H]er compensation would be from

commissions” on sales of mattresses, accessories and mattress delivery services. (Id.

¶ 6.) Varcos explained that as a commissioned retail sales associate she would be

ineligible for overtime pay if she worked more than forty hours in a workweek, but “she

would never earn less than $13.50 per hour for every hour she worked . . . .” (Id. ¶¶ 9.)

If, during any two-week pay period, her commissions resulted in pay which was less

than the equivalent of $13.50 per hour for the hours she had worked, Mattress

Warehouse would make up the difference – i.e., the “build” or “build up” – with a pay

adjustment. (Id. ¶¶ 9-10.) Commissioned salespersons’ ADP earning statements note

the dollar amount of any build beside the amount of commissions. (Id. ¶ 10.) Varcos

told Johnson she would not have to reimburse Mattress Warehouse for any build

payments included in her compensation out of future commissions earned. (Id. ¶ 12.)

      Johnson does not recall asking Varcos any questions during her interview about

how she would be paid and testified she understood how the compensation plan worked.

(Def.’s Mot., Ex. B (Ex. 1, Johnson Dep.), ECF 22-4 at 24:6-9; 27:1-6.) She knew she

would be working five days a week “from open to close,” i.e. from 8:00 or 9:00 in the

morning until 6:00 in the evening on Sundays, 8:00 on Saturdays and 9:00 on weekdays

with no overtime pay if she worked over 40 hours. (Id. at 25:19-26:3; 26:16-20; 31:15-

17.) Johnson could earn more than $13.50 an hour if her combined commissions and

bonus incentives earned during a given pay period resulted in a higher rate of pay. (Id.




                                            2
        Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 3 of 22




at 31:18-23.) She was given a choice of two stores where she could work after two

weeks of training elsewhere and opted to be based in Phoenixville, Pennsylvania. (Id.

at 24:18-25:9.)

       Johnson received a written offer for a “Sales Professional” position

memorializing the terms of Varcos’ verbal offer. (Def.’s Stmt. of Undisputed Facts, ECF

22-2, ¶ 16.) The offer letter explained she would “be paid on a bi-weekly basis” with a

$13.50 base hourly rate “(no overtime wages), or combined commissions & bonus

incentives earned during any given pay period, whichever amount (hourly rate or

combined commission & bonus is greater . . . .” (Def.’s Mot., Ex. D (Varcos Decl., Ex. B

(offer letter) (emphasis in original)), ECF 22-10 at ECF p. 12.) The letter explained that

her compensation would “be administered in accordance with Mattress Warehouse’s

policies and procedures” and the policies could “change from time to time, without

notice, during the course of [her] employment.” (Id.) At the time she accepted the offer,

Johnson understood the terms of her compensation arrangement. (Def.’s Mot., Ex. B

(Ex. 1, Johnson Dep.), ECF 22-4 at 34:2-5.) She signed the offer letter on June 26, 2017

and worked for Mattress Warehouse until February 2020. (Def.’s Stmt. of Undisputed

Facts, ECF 22-2, ¶¶ 22, 24.)

       Johnson regularly worked over 50 hours per week and, during some weeks,

worked over 60 hours. (See Def.’s Mot., Ex. E (Olson Decl. Ex. D (Timecards)), ECF 22-

11, ECF p. 87-128.) Her pay fluctuated across pay periods. During one two-week pay

period, she earned only $202.54 in commissions. (Def.’s Stmt. of Undisputed Facts,

ECF 22-2, ¶ 49.) With a supplemental build payment from Mattress Warehouse, she

grossed $1,374.34 for the pay period. (Id.) During another two-week pay period, she




                                            3
        Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 4 of 22




earned over $3,000 in gross pay: $2,775.90 in commissions plus $403.62 in bonuses.

(Id. ¶ 48.) In 2018, Johnson’s annual gross pay was $39,947.79. (Id. ¶ 47.) In 2019,

her annual gross pay was $41,482.86. (Id.)

       Johnson was paid more than the guaranteed $13.50 an hour for eleven of her

sixty-eight two-week pay periods as a Mattress Warehouse employee. (Id. ¶ 50.)

Between July 2, 2017 and June 30, 2018, she received pay with no “build” (or

commission-only pay) for four of twenty-six pay periods. (Id. ¶ 56.) Between July 1,

2018 and June 29, 2019, she received pay with no “build” for three of the twenty-six pay

periods. (Id.) Between June 30, 2019 and February 2020, Johnson worked sixteen pay

periods for Mattress Warehouse and was paid with no “build” four times. (Id.)

       Looking at her pay over the course of a calendar year, she was paid straight

commissions in five of twenty-six pay periods in both 2018 and 2019. (Id. ¶ 59.) Using

a sixth-month timeframe, Johnson earned more than the $13.50 hourly guarantee

twice: once between July 2, 2017 and December 30, 2017 and once between December

30, 2018 and June 29, 2019. (Pl.’s Opp’n Mem., ECF 23 at 13.)

                                             II

       Summary judgment is proper if the movant proves that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law. Fed R. Civ. P. 56(a). A fact is “material” if it may affect the outcome of the suit

under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

“genuine dispute” exists “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Id. A mere scintilla of evidence supporting the

nonmoving party, however, will not suffice. Id. at 252. Rather, the nonmovant must




                                             4
        Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 5 of 22




“set forth specific facts showing that there is a genuine issue for trial.” Id. at 256.

       Where a defendant moves for summary judgment based on an affirmative

defense, it would bear the burden of proof at trial and must “show that it has produced

enough evidence to support the findings of fact necessary to win” on summary

judgment. El v. Se. Pa. Transp. Auth., 479 F.3d 232, 237 (3d Cir. 2007); see also Hena

v. Vandegrift, No. 18-762, 2020 WL 1158640, at *30 (W.D. Pa. Mar. 10, 2020) (“To be

entitled to summary judgment on an affirmative defense, the defendant must show that

based upon the undisputed facts of evidence, a reasonable jury could find only in its

favor with respect to the affirmative defense.”) (citation omitted). Nevertheless, the

nonmoving party “cannot simply rely on the mere possibility that a jury would find the

[movant’s] evidence insufficient.” United States v. Donovan, 661 F.3d 174, 188 (3d Cir.

2011); see Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)

(affirming summary judgment for the defendant on affirmative defense where nothing

in the record rebutted the defendant’s expert evidence). “A reasonable juror will be

compelled to find for the moving party unless there are reasonable – not fanciful or

illusory – concerns with the moving party’s evidence. El, 479 F.3d at 238 n.7.

       At summary judgment, a court may consider any material in the record that may

be admissible at trial. See Fed. R. Civ. P. 56(c); Pamintuan v. Nanticoke Memorial

Hosp., 192 F.3d 378, 387-88 & n.13 (3d Cir. 1999). In doing so, a court “must view the

facts in the light most favorable to the nonmoving party and draw all inferences in that

party’s favor.” Prowel v. Wise Bus. Forms, 579 F.3d 285, 286 (3d Cir. 2009). But it need

not credit “[u]nsupported assertions, conclusory allegations, or mere suspicions.” Betts

v. New Castle Youth Dev. Ctr., 621 F.3d 249, 252 (3d Cir. 2010). Nor may a court make




                                              5
        Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 6 of 22




credibility determinations or weigh the evidence. See Parkell v. Danberg, 833 F.3d 313,

323 (3d Cir. 2016).

                                            III

       Congress enacted the FLSA to correct and eliminate “labor conditions

detrimental to the maintenance of the minimum standard of living necessary for

health, efficiency and general well-being of workers . . . .” 29 U.S.C. § 202. It concluded

that such conditions create unfair competition, lead to labor disputes, burden commerce

and the free flow of goods and interfere with orderly and fair marketing of goods. Id.

The Act requires employers to pay employees overtime at one and one-half times their

regular rate of pay for hours worked beyond forty hours in a week. 29 U.S.C. § 207(a).

But some commissioned retail employees are exempt from the overtime requirement.

FLSA Section 7(i) relieves employers of the overtime requirement for retail employees if

(1) their “regular rate of pay” is “in excess of one and one-half times the [applicable]

minimum hourly rate,” and (2) “more than half” of their “compensation for a

representative period (not less than one month) represents commissions on goods . . . .”

29 U.S.C. § 207(i). When determining what proportion of compensation consists of

commissions, “all earnings resulting from the application of a bona fide commission rate

shall be deemed commissions . . . without regard to whether the computed commissions

exceed the draw or guarantee.” Id.

       The Court gives the retail commission and other FLSA exemptions a “fair

reading” as the Act’s text gives no indication “that [they] should be construed

narrowly . . . .” Encino Motorcars, LLC v. Navarro, 138 S. Ct. 1134, 1142 (U.S. 2018)

(citing A. Scalia & B. Garner, Reading Law 363 (2012)). It does so with “a fair




                                             6
        Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 7 of 22




understanding of the legislative plan,” King v. Burwell, 576 U.S. 473, 498 (2015), using

“textual and structural clues . . . .” Wisconsin Cent. Ltd. v. United States, 138 S. Ct.

2067, 2074, 201 L. Ed. 2d 490 (2018). “[C]ourts must presume that a legislature says in

a statute what it means and means in a statute what it says there.” Connecticut Nat.

Bank v. Germain, 503 U.S. 249, 253-54 (1992). “Until and unless someone points to

evidence suggesting otherwise, affected individuals and courts alike are entitled to

assume statutory terms bear their ordinary meaning.” Niz-Chavez v. Garland, 141 S.

Ct. 1474, 1481–82, 209 L. Ed. 2d 433 (2021); see also Bond v. United States, 572 U.S.

844, 861 (2014) (“In settling on a fair reading of a statute, it is not unusual to consider

the ordinary meaning of a defined term . . . .”).

       The overtime “exemptions are as much a part of the FLSA’s purpose as the

overtime-pay requirement.” Encino, 138 S. Ct. at 1142. “The commission exception is

one of those statutory exceptions to the general overtime rule adopted as part of the

galaxy of compromises essential to passage.” Reed v. Brex, Inc., 8 F.4th 569, ---, No. 20-

1697, 2021 WL 3486661, at *6 (7th Cir. 2021). A fair reading “neither narrow nor

broad . . . is as should be expected, because employees’ rights are not the only ones at

issue and, in fact, are not always separate from and at odds with their employers’

interests.” Sec’y United States Dep’t of Lab. v. Bristol Excavating, Inc., 935 F.3d 122,

135 (3d Cir. 2019). The Court cannot expand the retail commission exemption beyond

what its terms permit and it “cannot arbitrarily constrict it either by adding limitations

found nowhere in its terms.” Food Mktg. Inst. v. Argus Leader Media, 139 S. Ct. 2356,

2366, 204 L. Ed. 2d 742 (2019).




                                             7
        Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 8 of 22




                                             A

       As a “general rule,” FLSA exemptions are affirmative defenses for which the

employer bears the burden of proof. Corning Glass Works v. Brennan, 417 U.S. 188,

196-97 (1974); see also Parker v. NutriSystem, Inc., 620 F.3d 274, 277 (3d Cir. 2010)

(“The employer has the burden of demonstrating that it is eligible for the retail

commission exception.”). Nevertheless, Mattress Warehouse argues that if the FLSA is

“fairly read,” Johnson bears the burden of establishing she is not subject to an overtime

exemption. (Def.’s Supplemental Br., ECF 33 at 8.) At oral argument, Mattress

Warehouse’s counsel contended the retail commission exemption is “not an affirmative

defense” for which it would bear the burden of proof. (Aug. 3, 2021 Oral Arg. Trans.,

ECF 30 at 7:9-10.) However, the Company concedes it has “located no decisions holding

that a plaintiff bears this burden with respect to Section 7(i) . . . .” (Def.’s Supplemental

Br., ECF 33 at 8.) The Third Circuit has not deviated from this general rule since

Encino Motorcars, and no district court in this Circuit has found the decision shifted

the burden of establishing any FLSA exemption from an employer to an employee. See

Clews v. Cnty. of Schuylkill, No. 20-2216, --- F.4th ----, 2021 WL 3852624, at *3 (3d Cir.

Aug. 30, 2021) (citing the general rule in Corning Glass).

       The Fifth Circuit recently recognized that FLSA exemptions are given “a fair

reading, not a narrow one,” but still held “the burden of establishing an exemption

remains with the employer, who must do so by a preponderance of the evidence.”

Hobbs v. EVO Inc., 7 F.4th 241, ---, 2021 WL 3161821, at *3 (5th Cir. 2021) (citations

and internal quotation omitted). The Eleventh Circuit did the same. Ramirez v.

Statewide Harvesting & Hauling, LLC, 997 F.3d 1356, 1359 (11th Cir. 2021) (“The




                                             8
         Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 9 of 22




employer bears the burden of establishing that an employee is exempt.”). And the

Court is unaware of any district court that has shifted the burden of proving FLSA

exemptions from employers to employees since Encino Motorcars.2

        Mattress Warehouse maintains the burden of establishing eligibility for FLSA’s

Section 7(i) exemption is different from the burden for establishing the Act’s Section

213(b) exemptions. (Def.’s Supplemental Br., ECF 33 at 8-9.) In its view, Johnson has

no right to overtime unless she can show she meets each of Section 7’s requirements

because Section 7(a)(1) – the provision creating an entitlement to overtime pay – begins

with the phrase “[e]xcept as otherwise provided in this section . . . .” (Id. at 9 (citing 29

U.S.C. § 207(a)(1)).) It argues a right to overtime does not exist without compliance

with Section 7(i), so if the FLSA is “fairly read,” to receive overtime, Johnson must

show

        1) she was not a commissioned sales employee of a retail establishment;
        2) her regular rate of pay did not exceed one and one-half times the
        minimum wage for every hour she worked; or 3) more than half of her total

2        See Quinn v. City of Eaton, Ohio, No. 19-241, 2021 WL 1312587, at *2 (Apr. 8, 2021) (“The
burden of proof for the employer is to establish each element of the exemption by a preponderance of
the evidence.”); Quartararo v. J. Kings Food Serv. Pros., Inc., No. 17-7390, 2021 WL 1209716, at *8
(E.D.N.Y. Mar. 31, 2021) (“Defendants bear the burden of proving that the . . . exemption applies.”);
Patal v. Marquez Constr. & Maint., No. 19-281, 2021 WL 1436693, at *3 (W.D. Tx. Mar. 2, 2021) (“If
the employer claims that the suing employee is exempt from the overtime requirement, then the
employer has the burden of proving that the employee falls within the claimed exempted category.”)
(citation and internal quotation omitted); Latham v. High Mesa Commc’ns, No. 17-CV-02118-JLK-
GPG, 2020 WL 1626976, at *1 (D. Colo. Feb. 7, 2020) (“[N]otwithstanding Encino, the employer still
has the burden of showing the exemption applies.”); Carrera v. EMD Sales, Inc., 402 F. Supp. 3d 128,
146 (D. Md. 2019) (“[N]othing in the Encino decision relates to evidentiary burdens . . . .”); Wilson v.
Schlumberger Tech. Corp., No. 17-00281, 2019 WL 1916200, *2 (D. Colo. April 24, 2019)
(acknowledging “the employer’s burden is somewhat relaxed” following Encino but confirming the
employer “bears the burden to prove that plaintiffs fall within the [ ] exemption”); McKinnon v. City
of Merced, No. 18-1124, 2018 WL 6601900, at *3 (E.D. Cal. Dec. 17, 2018) (same); Flores v. City of
San Gabriel, No. 12-4884, 2018 WL 8017788, at *3 n.1 (“[A]fter Encino, the assertion of overtime
exemptions remains an affirmative defense and the employer still carries the burden of establishing
that it qualifies for an exemption.”); Hurt v. Commerce Energy, Inc., No. 12-758, 2018 WL 4203531,
at *1 (N.D. Ohio, Sep. 4, 2018) (explaining it “would still be Defendants’ burden” to show the
plaintiffs met FLSA’s “outside sales” exemption under Encino Motorcars’ required “fair reading”).



                                                   9
        Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 10 of 22




       earnings in the one-year representative period [(which Mattress
       Warehouse elected)] did not come from bona fide commissions on the retail
       sale of mattresses and related goods . . . .

(Id. at 10 (emphasis in original).)

       To interpret Section 7(i) as Mattress Warehouse requests would require the

Court to read words into the statute – the italicized “nots” – that are not there. This

would not be a “fair reading” and Mattress Warehouse bears the burden of proving it is

exempt from paying Johnson overtime under Section 7(i).

                                                 B

       Mattress Warehouse contends in any event that it has shown the retail

commission exemption applies to Johnson. There is no dispute she was employed at a

retail sales establishment. (Def.’s Stmt. of Undisputed Facts, ECF 22-2, ¶¶ 2-3; Pl.’s

Resp. to Def.’s Undisputed Facts, ECF 24, ¶¶ 2-3.) And Johnson concedes Mattress

Warehouse guaranteed her a minimum of $13.50 per hour for every hour she worked,

more than one and one-half times the state and federal minimum wage of $7.25 per

hour.3 (Pl.’s Opp’n Mem., ECF 23 at 3; see also Def.’s Mot. Br., ECF 22-1 at 11; Def.’s

Mot., Ex. E (Olson Decl. Ex. D (Paystubs)), ECF 22-11, ECF p. 129-197.)

       The Company’s motion turns on two terms the FLSA does not define:

“representative period” and “bona fide commission.” Specifically, Mattress Warehouse

argues the undisputed material facts show Johnson is subject to the retail commission

exemption because “more than 50%” of her pay for the Company’s one-year

representative period was for bona fide commissions. (Def.’s Mot. Br., ECF 22-1 at 11-


3       At the time of Johnson’s employment, the statutory federal minimum wage, 29 U.S.C.
§ 206(a)(1)(c) (as effective June 30, 2016), and the Pennsylvania statutory minimum wage, 43 P.S.
§ 333.104(a.1) (as effective July 5, 2012) were $7.25 per hour.



                                                10
        Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 11 of 22




20.) Johnson contends disputed facts remain as to whether the Company appropriately

used a one-year representative period to determine its compliance with the retail

commission exemption. (Pl.’s Opp’n Mem., ECF 23 at 5-14.) Even if it could do so, she

maintains a reasonable jury could conclude her commissions were not bona fide because

her earnings seldom exceeded her guaranteed pay. (Id.)

       Giving the retail commission exemption the “fair reading” that Encino Motorcars

requires, the Court considers the relevant terms’ “ordinary, contemporary, common

meaning” to decide whether Mattress Warehouse has met its burden. Food Mktg. Inst.,

139 S. Ct. at 2363 (quoting Perrin v. United States, 444 U.S. 37, 42 (1979)); see also

Munoz-Gonzalez v. D.L.C. Limousine Serv., Inc., 904 F.3d 208, 215-16 (2d Cir. 2018)

(explaining Encino Motorcars requires a court to ‘interpret each FLSA exemption the

same way [it] would any other statutory provision – with full attention to its text”).

When words are not statutorily defined, the Court may look “to dictionary definitions to

determine the[ir] ordinary meaning . . . .” United States v. Andrews, No. 20-2768, 2021

WL 3852617, at *3 (3d Cir. Aug. 30, 2021) (quoting Bonkowski v. Oberg Indus., Inc., 787

F.3d 190, 200 (3d Cir. 2015). The Court may also consider a statutory policy statement

if it “shed[s] a reliable light on the enacting Legislature’s understanding of [an]

otherwise ambiguous term[ ].” Id. (quoting Exxon Mobil Corp. v. Allapattah Servs.,

Inc., 545 U.S. 546, 568 (2005) (alterations in original)).

       In addition, the Department of Labor’s FLSA regulations provide interpretive

guidance which “may merit some deference” because of the agency’s specialized

experience, its access to broader investigations and information and because of “the

value of uniformity in its administrative and judicial understandings of what a national




                                             11
       Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 12 of 22




law requires . . . .” United States v. Mead Corp., 533 U.S. 218, 234 (2001) (citation and

internal quotation omitted). Agency interpretations are “entitled to respect” based on

their “power to persuade.” Parker, 620 F.3d at 278. Nevertheless, courts make “[t]he

ultimate decisions on interpretations of the [FLSA] . . . .” 29 C.F.R. § 779.8; see also

Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944) (“[T]he rulings, interpretations and

opinions of the [agency], while not controlling upon the courts by reason of their

authority, do constitute a body of experience for informed judgment to which courts and

litigants may properly resort for guidance” if they have persuasive force.).

                                             i

       Mattress Warehouse appropriately used a one-year representative period to

determine whether more than half of Johnson’s compensation was for commissions

earned on the retail sale of mattresses and related accessories. 29 U.S.C. § 207(i).

Definitions of “representative” at the time of the retail commission exemption’s 1961

addition to the FLSA include “serving to represent, portray or typify,” “serving as a

characteristic example,” “illustrative of a class,” or “typical.” Representative, Webster’s

Third New International Dictionary of the English Language Unabridged at 1926

(1963); see also Fair Labor Standards Amendments of 1961, Pub. L. 87-30, 75 Stat. 65.

In line with the dictionary definitions, the FLSA’s regulations contemplate a

representative period that is “as recent a period” – of not less than one month – “to fully

and fairly reflect all such factors, as can practicably be used.” 29 C.F.R. §§ 779.417(b) &

(c). It “should be long enough to stabilize the measure of the balance between the

portions of the employee’s compensation which respectively represent commissions and

other earnings, against purely seasonal or plainly temporary changes.” Id. § 779.417(c).




                                            12
       Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 13 of 22




A representative period should “reasonably be accepted . . . as being truly

representative of the compensation aspects of the employee’s employment” and should

be “a period which typifies the total characteristics of an employee’s earning pattern . . .

with respect to the fluctuations of the proportion of his commission earnings to his total

compensation.” Id. § 779.417(a).

                                             a

       The Company has used a one-year representative period to determine its

compliance with the retail commission exemption “since at least 2010” and maintains

there is “no evidence that a one-year period could, would, or should not be reasonably

accepted” as “truly representative.” (Def.’s Mot. Br., ECF 22-1 at 12-13.) Varcos

testified that the business had “ups and downs,” with “certain times of year that are a

lot busier than other times.” (Pl’s Opp’n Mem., Ex. 4 (Varcos Dep.), ECF 23-1 at ECF

p. 51-52 (28:23-29:2).) In his view as a regional sales manager, “a good six to nine

months” would be needed to adequately capture a salesperson’s commission experience.

(Id. at ECF p. 51-52 (28:18-29:3).) Shorter periods would not suffice. (Id. at ECF p. 51

(28:8-17).) Mattress Warehouse’s President, Bill Papettas, submitted a sworn

declaration in compliance with Federal Rule of Civil Procedure 56(c)(4) stating that “a

one-year period reasonably captures all of the variances in the repeating sales cycle”

including “the different holidays throughout the year (with attendant sales) . . . .”

(Def.’s Mot., Ex. C (Papettas Decl.), ECF 22-9, ¶ 15.) Papettas also explained that “one

year best typifies the total characteristics of a commissioned sales associate’s earning

pattern at Mattress Warehouse with respect to fluctuations of the proportion of

commission earnings to total compensation that all commissioned sales associates




                                            13
        Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 14 of 22




encounter.” (Id. at ¶ 14.)

        Human Resources Manager Sandra Olson’s sworn declaration includes the same

explanation. (Def.’s Mot., Ex. E (Olson Decl.), ECF 22-11, ¶ 29.) At her deposition, she

theorized that the Company had chosen one year because of “the cycle that the sales go

through, the holidays, the summer months” and testified the choice made sense to her

“as the snapshot because of all the variances throughout the year.” (Pl’s Opp’n Mem.,

Ex. 1 (Olson Dep.), ECF 23-1 at ECF p. 13 (42:24-43:7).) In other words, Mattress

Warehouse believes one year provides a “characteristic example” of a commissioned

employee’s earnings because it accounts for “seasonal” or “temporary” changes in

compensation from fluctuating sales over time. See 29 C.F.R. § 779.417(c).

        Johnson believes Mattress Warehouse not shown that one year is representative

of the “total characteristics” of its salespersons’ earning patterns. (Pl.’s Opp’n Mem.,

ECF 23 at 10-12.) She points out that Pappetas did not know how the Company

originally decided to use a one-year representative period. (Pl’s Opp’n Mem., Ex. 5

(Papettas Dep.), ECF 23-1 at ECF p. 55 (8:9-16.) Likewise, Olson testified she could

only guess as to “the absolute rationale behind” Mattress Warehouse’s use of one year.

(Pl’s Opp’n Mem., Ex. 1 (Olson Dep.), ECF 23-1 at ECF p. 13 (42:3-15).) But it is not

Mattress Warehouse’s burden to show why it initially selected a one-year period; it only

has to demonstrate that a one-year period is representative. The record evidence does

that.

        Johnson merely suggests a six-month period might also be “representative.”

(Pl.’s Opp’n Mem., ECF 23 at 12-14.) Yet her counsel acknowledged Varcos’s testimony

that it would take “a good six to nine months” to evaluate a salesperson’s performance




                                            14
        Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 15 of 22




did not mean an alternative timeframe would be better or more “representative” than

the Company’s one-year period. (Aug. 3, 2021 Oral Arg. Trans., ECF 30 at 96:18-97:8.)

Even if it were, an available alternative period that provides a characteristic example of

her earnings patterns does not mean Mattress Warehouse got it wrong. Mattress

Warehouse does not have to show its chosen representative period is the best or only

possible timeframe – only that it is typical of Johnson’s earnings.

                                             b

       Johnson also faults Mattress Warehouse for not adhering to the Department of

Labor’s regulatory requirements. ((Pl.’s Opp’n Mem., ECF 23 at 5-9.) She argues the

regulations required Mattress Warehouse to reach an individualized agreement with

her as to the appropriate representative period. (Id. at 7-8; see also (Aug. 3, 2021 Oral

Arg. Trans., ECF 30 at 62:15-18 (“[T]he Department . . . does require that the employer

reach an agreement with the employee as to the length of the representative period.”);

id. at 72:15-16 (“[T]he reg[ulation]s require it and the reg[ulations]s are law”.).

Mattress Warehouse, however, was not statutorily required to have written agreements

with overtime exempt salespeople where each “employee manifests his or her

agreement with the utilization of the one year representative period.” (Pl’s Opp’n

Mem., ECF 23, Ex. 1 (Olson Dep.), ECF 23-1 at ECF p. 15 (49:12-17).). Johnson’s

counsel conceded this at oral argument. (Aug. 3, 2021 Oral Arg. Trans., ECF 30 at

72:13-15.) Even the regulations do not mandate a documented meeting of the minds

between an employer and its employees as to the representative period to be used

before an employee begins work. Instead, the regulations require use of “a period which

can reasonably be accepted by the employer, the employee, and disinterested persons as




                                             15
           Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 16 of 22




being truly representative of the compensation aspects of the employee’s employment

on which this exemption test depends.” 29 C.F.R. § 779.417(a) (emphasis added).

       The regulations do require employers to designate and substantiate an

“appropriate” representative period or a formula for establishing one. 29 C.F.R.

§ 779.417(d). They also direct employers to maintain and preserve “[a] copy of the

agreement or understanding under which section 7(i) is utilized or, if such agreement or

understanding is not in writing, a memorandum summarizing its terms including . . .

the applicable representative period . . . .” Id. § 516.16(b).

       Mattress Warehouse admittedly did not comply with these regulatory provisions.

(See Pl.’s Opp’n Mem., ECF 23 at 5-8; Def.’s Reply, ECF 25 at 4.) Johnson’s offer letter

makes no mention of any representative period. (Def.’s Mot., Ex. E (Olson Decl., Ex. B),

ECF 22-10 at 11-14.) The Company’s decision to use the one-year representative period

was “not documented.” (Pl’s Opp’n Mem., Ex. 1 (Olson Dep.), ECF 23-1 at ECF p. 13

(43:16-44:4.) Asked whether the Company provided overtime-exempt salespeople “any

type of explanation of the one year representative period,” Olson testified that it was “in

the handbook.” (Id. at ECF p. 14-15 (48:22-49:3.) Although the one-year representative

period has “always been a business practice,” the handbook language “was added after

Ms. Johnson” in 2020, and Olson was not aware of any written materials addressing

the one-year period provided to salespeople before then. (Id. at ECF p. 27 (59:16-

60:16).)

       At oral argument, Johnson’s counsel maintained the Company’s alleged failure

to implement a representative period in the way contemplated by the regulations gives

rise to “a per se violation.” (Aug. 3, 2021 Oral Arg. Trans., ECF 30 at 116:23-117:1.)




                                             16
        Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 17 of 22




Nevertheless, he conceded he had no authority for such an assertion. (Id. at 117:2-7.)

Indeed, “recordkeeping flaws do not make the exemption unavailable to non-compliant

employers, provided that they satisfy the statutory elements.” Duarte v. Perez, No. 14-

2077, 2016 WL 11566245, ay *4-5 (M.D. Fla. Oct. 31, 2016), report and recommendation

adopted 2016 WL 11566247 (M.D. Fla. Nov. 22, 2016); see also Pittman v. McClain’s

R.V., Inc., No. 12-542, 2013 WL 12139092, at *10 (Jun. 12, 2013) (“[T]here is no private

cause of action for violation of the FLSA’s recordkeeping requirements.”). The

regulations “themselves do not make clear” that employers who do not keep appropriate

records cannot invoke the retail commission exemption. Clyde v My Buddy Plumber

Heating and Air, LLC, No. 19-756, 2021 WL 778533, at *6 (D. Utah Mar. 1, 2021).

While the “failure to comply with the regulations’ recordkeeping requirements may give

rise to an evidentiary problem,” it does not prevent application of the exemption. Clyde,

2021 WL 778533, at *6.

       There is no evidentiary problem here. The record shows Mattress Warehouse’s

one-year period is “representative” under the term’s ordinary meaning and there is no

genuine issue for trial on this point.

                                             ii

       Johnson’s commissions were also bona fide. See Parker, 620 F.3d at 278 (“[I]n

order to be a commission, the fee paid to the employee must be based on a ‘bona fide

commission rate.’”) (quoting 29 U.S.C. § 207(i)). The contemporary dictionary definition

of a commission is “a fee paid to an . . . employee for transacting a piece of business or

performing a service” or “a percentage of the money received in a sale . . . paid to the

agent responsible for the business.” Commission, Webster’s Third New International




                                             17
       Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 18 of 22




Dictionary of the English Language Unabridged at 457 (1963). Something which is

“bona fide” is “made in good faith without fraud or deceit,” “made with earnest or

wholehearted intent,” or “genuine.” Bona fide, Webster’s Third New International

Dictionary of the English Language Unabridged at 250 (1963). Cf. Erichs v. Venator

Grp., Inc., 128 F. Supp. 2d 1255, 1259 (N.D. Cal. 2001) (“The inquiry is whether the

employer set the commission rate in good faith.”). The Department of Labor

regulations also provide some “guideposts.” Spicer v. Pier Sixty LLC, 269 F.RD. 321,

333 (S.D.N.Y. 2010) (citation and quotation omitted). They suggest a commission is not

bona fide when an employee “always or almost always earns the same fixed amount of

compensation for each workweek (as would be the case where the computed

commissions seldom or never equal or exceed the amount of the draw or guarantee).”

29 C.F.R. § 779.416(c). A commission plan can still be bona fide even though in some

workweeks “the amount of commissions may not equal or exceed [a] guarantee or

draw . . . .” 29 C.F.R. § 779.416(b). “[E]mployers may smooth the peaks and valleys of a

commission-based payment model, without losing application of the bona fide

commission exception, by providing employees with ‘periodic payments, which are

described variously in retail or service establishments as advances, draws, or

guarantees.’” Reed, 2021 WL 3486661, at *8 (quoting 29 C.F.R. § 779.416(a) (further

internal quotation marks omitted)).

      Weighing whether a commission plan was bona fide in Parker, the Third Circuit

considered: (1) whether the commission was a percentage or proportion of the ultimate

price passed on to the consumer; (2) whether commissions were “decoupled from the

actual time worked,” providing an incentive for employees to work more efficiently and




                                           18
        Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 19 of 22




effectively, and (3) whether it offended the overtime rules’ intended purposes – to

protect “lower-income type employees” from working “abnormally long hours,” to reduce

unemployment by spreading work among more workers, and to protect workers from

the risk of fatigue-related workplace accidents. 620 F.3d 274, 283-84 (3d Cir. 2010).

The first two Parker factors are consistent with the plain language of the statutory

exemption, fairly read, as they go to the question of whether Johnson was paid a

“genuine” commission. Mattress Warehouse suggests Parker’s third factor is no longer

viable after Encino Motorcars, which rejected the narrow-construction principle as

“rely[ing] on the flawed premise that the FLSA pursues its remedial purpose at all

costs.” (Def.’s Mot. Br., ECF 22-1 at 15 (citing Encino Motorcars, 138 S. Ct. at 1142

(internal quotations omitted).) Whether or not it is does not matter here. There are no

material questions of fact that Johnson’s compensation plan was made in good faith –

i.e., without fraud or deceit, as a fair reading of the statute requires.

       Varcos explained how the Company’s commission payments worked (Def.’s Stmt.

of Undisputed Facts, ECF 22-2, ¶¶ 9, 12) and Johnson understood the system. (Def.’s

Mot., Ex. B (Ex. 1, Johnson Dep.), ECF 22-4 at 27:1-6.) Her commissions were based on

the prices of the items she sold. (Def.’s Stmt. of Undisputed Facts, ECF 22-2, ¶ 25.)

The amount of her commissions was not tied to the hours she worked and she had an

incentive to sell items eligible for higher commissions to increase her compensation.

(Id. ¶¶ 25-29.) That she was guaranteed a $13.50 hourly rate does not mean her

commission payments were not bona fide. See Crawford v. Saks & Co., No. 14-3665,

2016 WL 3090781, at *4 (S.D. Tex. June 2, 2016) (“[T]hat a plan pays a guaranteed

minimum does not prevent it from being a bona fide commission plan.”) “[T]he statutory




                                             19
        Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 20 of 22




text . . . implicitly but plainly permits a ‘draw or guarantee.’” Reed, 2021 WL 3486661,

at *7 (citing 29 U.S.C. § 207(i)).

       Johnson argues the Company cannot claim the retail commission exemption

because “a reasonable jury could conclude [she] ‘seldomly’ exceeded her guaranteed

pay” between July 1, 2018 and June 29, 2019, when “she exceeded her guaranteed pay

during only 3 of 26 (11.5%) pay periods.” (Pl.’s Opp’n Mem., ECF 23 at 15.) But under

the “fair reading” Encino Motorcars requires, “if an employee exceeds the guarantee in

wages more than 10% of the time, that employee has a wage that exceeds the amount of

the draw or guarantee more often than seldom.” Gordon v. TBC Retail Grp., Inc., No.

14-3365, 2020 WL 3259394 (D.S.C. Jun. 16, 2020). Cf. Herman v. Suwannee Swifty

Stores, Inc., 19 F. Supp. 2d 1365, 1372 (M.D. Ga. 1998) (finding a commission plan was

not bona fide where an employee exceeded “the guaranteed rate only once in a year and

the amount of the commissions only marginally increase[d] the[ir] annual earnings,”

but declining to hold that exceeding the guarantee 10% of the time or less was “seldom”

as a matter of law).

                                           IV

       Like the FLSA, the PMWA requires employers to pay overtime at one and one-

half times an employee’s regular rate of pay for hours worked beyond forty in a week.

43 P.S. § 333.104(c). The PMWA states that the Pennsylvania Secretary of Labor and

Industry will promulgate regulations regarding the overtime pay mandate. Id.; see also

34 Pa. Code § 231.41. Under those regulations, certain employees are exempt from

overtime pay requirements. See 34 Pa. Code § 231.43. A provision parallel to FLSA

Section 207(i) provides that employers need not pay retail employees for overtime if: (1)




                                           20
       Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 21 of 22




their “regular rate of pay . . . is in excess of 1 ½ times the minimum hourly rate

applicable[; and] (2) [m]ore than half of the employee’s compensation for a

representative period, not less than 1 month, represents commissions on goods . . . .”

34 Pa. Code § 231.43(f). “In determining the proportion of compensation representing

commissions, all earnings resulting from the application of a bona fide commission rate

shall be deemed commissions on goods or services without regard to whether the

computed commissions exceed the draw or guarantee.” Id. § 231.43(f)(2). The PMWA

does not define “representative period,” “commission” or “bona fide” and neither do its

regulations. See 43 P.S. § 333.103; 34 Pa. Code § 231.43(f).

       The PMWA and FLSA retail commission exemptions are nearly identical. In

Commonwealth Department of Labor and Industry v. Stuber, the Pennsylvania

Commonwealth Court found it was proper “to give deference to federal interpretation”

of the FLSA when the PMWA “substantially parallels it.” 822 A.2d 870, 873 (Pa.

Commw. Ct. 2003), aff’d sub nom. Commw. v. Stuber, 859 A.2d 1253 (Pa. 2004). Thus,

in Livi v. Hyatt, the Third Circuit’s interpretation of a state exemption “worded nearly

identically” to its federal counterpart was “informed by case law interpreting the

parallel FLSA exemption.” 751 F. App’x 208, 210 (3d Cir. 2018); see also Bansept v.

G&M Auto., 434 F. Supp. 3d 253, 258 (E.D. Pa. 2020) (“Because of the similarities

between the PMWA and the FLSA, Pennsylvania courts analyze overtime and

minimum wage violations of the PMWA and the FLSA under the same framework.”).

The Pennsylvania Supreme Court recently held that “the federal FLSA merely provides

a minimum floor for the protection of workers’ wages . . .” and the PMWA “provides

more expansive protection.” In re Amazon.com, Inc., No. 43 EAP 2019, 2021 WL




                                            21
       Case 2:20-cv-00891-GJP Document 34 Filed 09/16/21 Page 22 of 22




3059773, at *5 (Pa. July 21, 2021). It explained that it has not always “follow[ed] the

interpretation of similarly applicable provisions of the Federal FLSA” because the Act

does not preclude “more generous protections provided by a state . . . .” Id. at *7.

Nevertheless, the Court reaffirmed that “[w]hen ‘interpreting an administrative

regulation, as in interpreting a statute, the plain language of the regulation is

paramount.’” Id. at *10 (quoting Schappell v. Motorists Mut. Ins. Co., 934 A.2d 1184,

1187 (Pa. 2007).

       The plain language of the PMWA and its regulations evince no intention to set a

higher bar than the FLSA for application of the retail commission exemption. Because

the Court’s determination of Johnson’s FLSA claim rests on an interpretation of the

plain language of its retail commission exemption, there is no reason to reach a

different outcome with respect to Mattress Warehouse’s motion for summary judgment

on her PMWA claim.

       An appropriate Order follows.

                                                 BY THE COURT:



                                                 /s/ Gerald J. Pappert
                                                 GERALD J. PAPPERT, J.




                                            22
